Case 3:14-cr-00175-WHA Document 962-25 Filed 01/10/19 Page 1 of 2




          EXHIBIT Y
                                        Case 3:14-cr-00175-WHA Document 962-25 Filed 01/10/19 Page 2 of 2
                                        Electric Maintenan e Patrol                         spection Daily Log
                                                                                                          Inspector Name or LAN ID:          S V\J 1..
  Rural/Urban :    Rural                2 Yr Map Schedule:                    2014-Patr                   Date ~        nsp:              ~l '-b
  Oi der:          41553141             Map:                   ED.42-JJ39000000                           Date Reviewed :      (p fr Jl 2:       By: _ __::~ ~ . __
  MAT              BFA ~                Main Work Ctr:         NAPA                                       (Specify highlight color) - - - - - --     ----'--""---=--- - - -
  [   Check if "NO" Abnormal Conditions Identified Today       # of Structures on File:   117             # of Structures Pat/lnsp: _ _ _    (rlJ.,. ."7
                                                                                                                                                       "--------
  Loe#            EC#                   OH   UG   MC TP I      V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP I      V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP I      V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP I      V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP I      V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP I      V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP I      V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP I      V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP    I   V   PMH Switch Serial #/or Map Change Ref#:     Notes:


  Loe#            EC#                   OH   UG   MC TP    I   V   PMH Switch Serial #/or Map Change Ref#:     Notes:


  Loe#            EC#                   OH   UG   MC TP    I   V   PMH Switch Serial #/or Map Change Ref#:     Notes:


  Loe#            EC#                   OH   UG   MC TP    I   V   PMH Switch Serial#/ or Map Change Ref#:     Notes:


  Loe#            EC#                   OH   UG   MC TP    I   V   PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                   OH   UG   MC TP    I   V   PMH Switch Serial#/ or Map Change Ref#:     Notes:



  Minor Work Locations(Tally):                                                                                                        Total Minor Work Locations
                                                                                                                                              Completed:

                                                                                                                                 .,

CONFIDENTIAL                                                                                                                                             PGE-CPUC_ 00008003
